106 F.3d 386
Wallace Mitchell, Aaron Gholston, Cory Micenheimer, DarrenAndrews, Gary Avery, Zachary Sprah, Lawrence Lee, GeorgeChapdelaine, James King, John W. Johnson, Spencer Johnson,Allen Parr, Charles A. Coatesv.J.T. Holland, Warden, Donn C. Troutman, Unit Manager, RonCronrath, Associate Warden, Bobby Shearin, Associate Warden,Mike Brusca, D.H.O., K. Ask-Carlson, Unit Manager, HopeMoro, Staff Attorney, Patricia Rodman, Case ManagementCorr., R. Hamm, Executive Assistant,
NO. 95-7300
United States Court of Appeals,Third Circuit.
Dec 13, 1996

Appeal From:  M.D.Pa. , No. 94-cv-01144 ,
Kosik, J.


1
AFFIRMED.